                                     Certificate of Service

I certify that on February 26, 2020, I served and/or transmitted the foregoing by the method below
to the persons or entities indicated, at their last known address of record (blank where not
applicable).

                                   CM/ECF           First-Class        Email            Fax
                                                       Mail
 Defendant’s Counsel                  ☐                 ☐                ☒               ☐
 Plaintiff’s Counsel                  ☐                 ☐                ☒               ☐
 Courtesy Copy to Court               ☐                 ☐                ☐               ☐


                                                          /s/ Spencer Sheehan
